       Case 3:20-cv-08333-JJT Document 43 Filed 08/10/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Peter Strojnik,                                 No. CV-20-08333-PCT-JJT
10                 Plaintiff,                        ORDER
11   v.
12   Kingman Investments, LP dba Best Western
     Plus a Wayfarer’s Inn & Suites; Best
13   Western International, Inc.,
14                 Defendants.
15
16         At issue in this matter are Plaintiff Peter Strojnik’s Motion to Remand Counts 6, 7
17   and 8 of the Complaint (Doc. 7), to which Defendants filed a Response (Doc. 9) and
18   Plaintiff filed a Reply (Doc. 15); Defendant Best Western International Inc.’s Motion to
19   Dismiss (Doc. 19), to which Plaintiff filed a Response (Doc. 20) and Best Western filed a
20   Reply (Doc. 24); Defendant Kingman Investments LP’s Motion to Dismiss (Doc. 27) and
21   associated Motion for Bond (Doc. 28), to which Plaintiff filed a Response (Doc. 39) and
22   Kingman Investments filed Reply (Doc. 42); Plaintiff’s “Motion that Defendant Prove
23   Removal Jurisdiction” (Doc. 29), to which Defendant Kingman Investments filed a
24   Response (Doc. 35) and Plaintiff filed a Reply (Doc. 37); Plaintiff’s Motion to Bifurcate
25   consideration of Defendants’ Rule 12(b) motions (Doc. 30), to which Defendant Kingman
26   Investments filed a Response (Doc. 33) and Plaintiff filed a Reply (Doc. 34); and
27   Defendant Kingman Investments’ Motion to Strike Plaintiff’s second Reply in support of
28   his Motion to Prove Removal (Doc. 38). In reviewing the motions, the Court inescapably
          Case 3:20-cv-08333-JJT Document 43 Filed 08/10/21 Page 2 of 7



 1   concludes that Plaintiff is without standing to proceed with his sole federal claim. The
 2   Court thus has no jurisdiction over the claim. It also lacks pendent jurisdiction over
 3   Plaintiff’s state law claims. The Court thus will remand the matter to the Superior Court of
 4   Arizona in and for Mohave County.
 5   I.       Posture and Necessary Background
 6        In and around 2016, Strojnik, then a licensed attorney in Arizona, filed over 1,700
 7   lawsuits against small businesses in Arizona alleging violations of the Americans with
 8   Disabilities Act, 42 U.S.C. § 12101 et seq. (ADA) and related state law claims. In that time
 9   period, Strojnik also filed 160 similar ADA actions with associated state law claims in this
10   Court. In the state court cases, Strojnik represented nominal plaintiffs David Ritzenthaler,
11   an individual with a disability, and an entity known as Advocates for Individuals with
12   Disabilities LLC. Strojnik brought all 160 matters before this Court in the name of
13   Fernando Gastelum, another individual alleging a disability. Judges of this Court, the
14   Superior Court of Arizona, and the Presiding Disciplinary Judge of the Supreme Court of
15   Arizona, found these actions to be “cookie cutter lawsuits” with generally inadequate
16   allegations, and those that were not quickly settled were dismissed en masse by judges of
17   this Court and the state Court. As a result of his representation of the above plaintiffs in
18   these approximately 1860 actions, the State Bar of Arizona sought disciplinary action
19   against Strojnik. The Presiding Disciplinary Judge of the Supreme Court of Arizona issued
20   an Order of Interim Suspension in July 2018, and a Judgment of Disbarment in May 2019.
21   The notice of Strojnik’s disbarment stated Strojnik typically “demanded approximately
22   $5,000 in attorney’s fees regardless if the business remedied the purported violations,” and
23   labeled his misconduct “‘extortionate’ and ‘ethically suspect.’” State Bar of Ariz.,
24   https:/azbar.legalserviceslink.com/attorneys-view/PeterStrojnik (last visited July 23,
25   2021).
26            Undeterred, Strojnik began filing volume ADA lawsuits pro se in federal courts
27   beyond Arizona within two months of his disbarment in Arizona. The United States District
28   Courts for the Northern and Central Districts of California found the same inadequacies in


                                                -2-
         Case 3:20-cv-08333-JJT Document 43 Filed 08/10/21 Page 3 of 7



 1   those actions as the state and federal courts in Arizona had found, dismissed his actions
 2   and declared him a vexations litigant in 2020. See, e.g., Strojnik v. IA Lodging Napa First
 3   LLC, 2020 WL 2838814 at *13 (N.D. Cal. June 1, 2020); Strojnik, ACG Am. Constr., Inc.,
 4   2020 WL 4258814 at 7-8 (C.D. Cal. April 19, 2020) (noting Strojnik had filed “numerous”
 5   pro se ADA actions in district courts in the Ninth Circuit since his disbarment, including
 6   many in the Central District).
 7          And yet, he continued. Between January and at least November of 2020, Strojnik,
 8   again representing himself, filed dozens of new but substantively identical ADA actions
 9   with accompanying state law claims in Arizona state court against hotels. Defendant hotel
10   operators in Arizona removed 37 of those actions to this Court in the ensuing months. In
11   one of the 37 removal cases, Judge Humetewa found Plaintiff to be a vexatious litigant and
12   ordered in relevant part that any of Plaintiff’s ADA actions thereafter removed to this Court
13   must be screened and accompanied by a $10,000 bond paid within 21 days of removal.
14   Strojnik v. Driftwood Hospitality Management LLC, No. 20-00343-DJH, 2021 WL 50456
15   at *11 (D. Ariz. Jan. 6, 2021). Judge Humetewa’s January 6, 2021, Order has addressed all
16   of Plaintiff’s Complaints removed thereafter, as Plaintiff has not posted the required bond
17   for any of those actions. And every member of this Court that has thus far addressed the
18   standing issue with regard to cases removed prior to the vexatious litigant order—all of
19   whose Complaints contain identical or near-identical allegations—has concluded Plaintiff
20   lacks standing.1 The undersigned’s analysis yields the same conclusion in this matter.2
21   1
      E.g., Strojnik v. B&L Motels Inc., No. 20-CV-08306-SPL, 2020 WL 7350897 at *4 (D.
     Ariz. Dec. 15, 2020); Strojnik v. Ashford Scottsdale LP, No. 20-CV-02352-DWL, 2020
22   WL 2002977 at *8 (D. Ariz. May 19, 2021); Strojnik v. Driftwood Hospitality Management
     LLC, No. 20-CV-03343-DJH, 2021 WL 50456 at *5 (D. Ariz. Jan. 6, 2021); Strojnik v.
23   Ogle dba Buck Springs Resort, No. 20-CV-08194-JAT, 2020 WL 1250345 at *3-4 (D.
     Ariz. Apr. 5, 2021); Strojnik v. C&H Kingman LLC, No. 20-CV-08313-MTL, 2020 WL
24   1381354 at *3-4 (D. Ariz. Apr. 13, 2021).
25   2
       The Court notes that its Orders in three other ADA cases brought by Plaintiff and now
     pending before the undersigned—all of which will be disposed of by Orders entered
26   contemporaneously with this Order, and all remanding on the same finding of lack of
     standing—will look remarkably similar to this Order and contain the identical analysis.
27   This is so because Plaintiff’s Complaints in all four matters are operatively identical,
     varying only in the identification of the respective defendants, the dates Plaintiff alleged
28   he visited their hotels and or websites, the alleged ADA violations specific to the locations,
     and the attached photographs of those locations. The Court, in concluding all four

                                                 -3-
         Case 3:20-cv-08333-JJT Document 43 Filed 08/10/21 Page 4 of 7



 1           Plaintiff alleges on or about August 26, 2020, he visited Defendants’ hotel to test its
 2   compliance with the ADA. (Doc. 1-3 at 22.) On November 9, 2020, Plaintiff filed the
 3   instant Complaint in the Superior Court of Arizona in and for Mohave County, alleging
 4   eight causes of action: 1) violations of the ADA; 2) negligence; 3) negligent
 5   misrepresentation; 4) failure to disclose; 5) fraud and consumer fraud; 6) consumer fraud—
 6   brand deceit; 7) civil conspiracy; and 8) aiding and abetting. (Doc. 1-3 at 4.) On
 7   December 4, 2020, Defendant removed the matter to this Court based on federal question
 8   jurisdiction over the ADA claim, and supplemental or pendent jurisdiction over the related
 9   seven state law claims. (Doc. 1.) For purposes of the Court’s analysis below, it will focus
10   only on the federal ADA claim to begin with.
11   II.     Legal Standard
12         “[T]o invoke the jurisdiction of the federal Courts, a disabled individual claiming
13   discrimination must satisfy the case or controversy requirement of Article III by
14   demonstrating his standing to sue at each stage of the litigation.” Chapman v. Pier 1
15   Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011). The doctrine of standing requires a
16   party to “prove that he has suffered a concrete and particularized injury that is fairly
17   traceable to the challenged conduct, and is likely to be redressed by a favorable judicial
18   decision.” Carney v. Adams, 141 S. Ct. 493, 498 (2020) (internal quotes and citations
19   omitted). “A ‘concrete’ injury must be ‘de facto’; that’s is, it must actually exist.” Spokeo,
20   Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016). And “[f]or an injury to be ‘particularized,’ it
21   must affect the plaintiff in a personal and individual way.” Id. (internal citation omitted.)
22           In his Complaint, Plaintiff seeks only injunctive relief in connection with his ADA
23   claim.3 Relevant to the claim at bar, then, an ADA plaintiff can establish standing to sue
24
     Complaints suffer from the same fatal defect, also finds the Complaints live up to previous
25   judges’ descriptions of Plaintiff’s work as “cookie-cutter complaints.”
26   3
       Indeed, Plaintiff is so limited. All statutory and regulatory authority Plaintiff invokes in
     his prayer for relief in Count 1 of the Complaint—42 U.S.C. §§ 2000a-3 and 12188(a) and
27   (b), as well as 28 C.F.R. § 36.501(a) and (b)—makes clear that in bringing a private right
     of action, not through the Attorney General, Plaintiff is only entitled to injunctive relief
28   and attorneys’ fees. And as there is no attorney representing Plaintiff in this matter, he may
     not seek attorneys’ fees.

                                                  -4-
       Case 3:20-cv-08333-JJT Document 43 Filed 08/10/21 Page 5 of 7



 1   for injunctive relief either by demonstrating 1) injury-in-fact coupled with an intent to
 2   return to a non-compliant facility or 2) deterrence. Chapman, 631 F.3d at 944. The
 3   Complaint alleges no injury-in-fact, but focuses on the “deterrent effect doctrine,” under
 4   which the Ninth Circuit has held that where a disabled individual is currently deterred from
 5   patronizing a public accommodation due to a defendant’s failure to comply with the ADA,
 6   that individual has suffered actual injury. Pickern v. Holiday Quality Foods Inc., 293 F.3d
 7   1133, 1138 (9th Cir. 2002). However, as observed by Judge Teilborg of this Court in
 8   another of Plaintiff’s cases, “the mere existence of an ADA violation does not give any
 9   disabled person standing to sue.” Ogle, 2020 WL 1250345 at *3. A plaintiff has no standing
10   for an ADA claim “if the barriers he seeks to enjoin do not pose a real and immediate threat
11   to him due to his particular disability.” Chapman, 631 F.3d at 953 (emphasis added).
12   III.   Analysis
13      Plaintiff identifies no concrete or particularized injury to him under the deterrent effect
14   doctrine here—or in any of the cases before the undersigned. He alleges he is disabled
15   based on a list of medical conditions to include prostate and renal cancer, genitourinary
16   impairment, stenosis with neuropathy, a missing right knee, limitations on the use of
17   shoulders, wrists and elbows, pleurisy and high blood pressure. (Doc. 1-3 at 7.) He then
18   goes on to list several conditions at Defendant’s hotel that he documented photographically
19   as violative of ADA requirements, including 1) a lack of markings identifying the
20   passenger loading zone; 2) signage for accessible parking being “too low”; 3) an external
21   access ramp being “too steep” and lacking handrails; 4) hotel stairs having open risers and
22   “wrongly configured handrails”; 5) a hotel hallway door requiring “ten pounds to open”;
23   6) an inaccessible check-in counter; 7) a lobby restroom door with a closing time of 2.5
24   seconds; 8) lack of an accessible route to the hotel’s pool and spa; and 9) an access ramp
25   protruding into the access isle [sic] at accessible parking spaces. (Doc. 1-3 at 13-25.)
26      Plaintiff fails utterly to make the necessary connection between the issues he identifies,
27   even if they all prove to be ADA violations, and a “real and immediate threat to him due to
28   his particular disabilities,” as required by Chapman. He does not allege, nor could the Court


                                                 -5-
       Case 3:20-cv-08333-JJT Document 43 Filed 08/10/21 Page 6 of 7



 1   divine, how his disabilities stemming from cancers, stenosis, neuropathy, genitourinary
 2   impairment, issues of limitation of wrists, elbows, shoulders, pleurisy or high blood
 3   pressure rendered any of the identified conditions to be barriers to his use and enjoyment
 4   of the hotel facilities. The only plausible alleged disability for which some of these
 5   conditions could prove to be barriers is his missing knee joint (ameliorated with a
 6   prosthesis), and again, Plaintiff fails to make such a connection. He alleges that his
 7   disabilities, “in their unmitigated, active state, . . . require the use of a wheelchair.”
 8   (Doc. 1-3 at 7.) But Plaintiff does not allege that any of his conditions are in fact in their
 9   active unmitigated state, or were so when he visited the hotel. Nor does he allege he used
10   a wheelchair while visiting the hotel, or at any relevant time. As a result, none of the
11   violations Plaintiff identifies as barriers connect to his alleged disabilities to deter him from
12   use of the hotel, and thus he states no concrete or particularized injury. Put another way,
13   Plaintiff has done nothing more than allege “labels and conclusions,” which are insufficient
14   under Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). He has no standing for
15   the ADA claim regarding the physical barriers he notes in his Complaint. For the same
16   reasons, the component of his ADA claim regarding Defendant’s website’s alleged failures
17   to identify and describe accessible features at the hotel fails.
18          The removal procedure statute, 28 U.S.C. §1447(c), provides in relevant part that
19   “[i]f at any time before final judgment it appears that the District Court lacks subject matter
20   jurisdiction, the case shall be remanded.” Absent jurisdiction over the ADA claim, the
21   Court retains no supplemental jurisdiction over the remaining pendent state law claims
22   alleged in Counts 2 through 8 of the Complaint.
23          The Court has considered whether, rather than remanding, it should dismiss the
24   ADA claim in Count 1, and potentially some or all of the state claims that might be
25   dependent on the success of the ADA claim, under the exception to the above remand rule
26   set forth in Bell v. City of Kellogg, 922 F. 2d 1418, 1424-25 (9th Cir. 1991). In Bell, the
27   Ninth Circuit held that where a federal court is “certain that a remand to state court would
28   be futile,” dismissal of those claims was appropriate to prevent any further waste of


                                                   -6-
       Case 3:20-cv-08333-JJT Document 43 Filed 08/10/21 Page 7 of 7



 1   valuable judicial time and resources. Id. Upon review over the claims in this matter, the
 2   Court concludes that, while it is highly likely the state court would dismiss Plaintiff’s ADA
 3   claim in Count 1 for failure to meet its own “rigorous standing requirement,” see Fernandez
 4   v. Takata Seat Belts, Inc., 108 P.3d 917, 919 (Ariz. 2005), it cannot say that result is
 5   “certain,” as required by the Ninth Circuit in Bell. See ASARCO Inc. v. Kadish, 490 U.S.
 6   605, 617 (1989) (“We have recognized often that the constraints of Article III do not apply
 7   to state courts, and accordingly the state courts are not bound by the limitations of a case
 8   or controversy or other federal rules of justiciability even when they address issues of
 9   federal law, as when they are called upon to interpret the Constitution or, in this case, a
10   federal statute.”). For that reason, the Court will remand the ADA claim in Count 1, and as
11   a result, the remaining state claims in Counts 2 through 8, for determination by the Arizona
12   state court.
13          IT IS ORDERED remanding, sua sponte, this matter to the Superior Court of
14   Arizona in and for Mohave County. The Clerk of Court shall terminate this matter.
15           IT IS FURTHER ORDERED denying as moot Plaintiff’s Motion to Remand
16   Counts 6, 7 and 8 of the Complaint (Doc. 7), Plaintiff’s Motion for Bond (Doc. 28),
17   Plaintiff’s “Motion that Defendant Prove Removal Jurisdiction” (Doc. 29), Plaintiff’s
18   Motion to Bifurcate (Doc. 30), and Defendant Kingman Investments’ Motion to Strike
19   (Doc. 38).
20          IT IS FURTHER ORDERED that upon remand, Defendants’ respective Motions
21   to Dismiss (Docs. 19 and 27) shall remain pending before the Superior Court, and
22   terminated on the docket in this matter.
23          Dated this 10th day of August, 2021.
24
25                                          Honorable John J. Tuchi
                                            United States District Judge
26
27
28


                                                 -7-
